BARKETT, Justice,
concurring specially.
I write to clarify the controlling facts in this ease, which neither the majority opinion nor the district court’s decision expresses. Lott moved for his release under the former Florida Rule of Criminal Procedure 3.133(b) when the state failed to formally charge him within thirty days of his arrest. After the trial court refused to release Lott, he filed an emergency petition for a writ of habeas corpus in the Third District Court of Appeal. The district court heard oral argument, but on the fortieth day after Lott’s arrest, and prior to the district court’s issuance of a decision, the state filed an information against Lott.
I agree with the majority that the result here is controlled by Bowens v. Tyson, 578 So.2d 696 (Fla.1991), for the reasons expressed in my special concurrence in that case. Because Bowens controls, our decision today does not address the district court’s discussion of what facts constitute good cause to delay the filing of an information.
KOGAN, J., concurs.